DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1, 3-8, 10, and 11 are pending.

Drawings
Replacement drawings were received on December 18, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 102
Claims 1, 3-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,328,513 (Niwa).
Regarding claim 1, Niwa discloses a plate-like component (25) with a thickness and with a fastening device (shown exploded in Figure 1) reaching through the plate-like component 
a rigid sleeve (10a) with a length L > t reaching through the fastening opening, through which a fastening element (27) can be guided (see Figure 2),
the sleeve is surrounded at its outer circumference by at least one damping/decoupling body (20a, 22a) composed of a wire mesh (see column 2, lines 25-27), wherein in a region in which the damping body passes through the fastening opening, the damping body has an outer dimension of DDk1 < D so that an undersizing U = D - DDk1 is produced and in a region outside where the damping body passes through the fastening opening, at least part of the at least one damping body has an outer dimension of DDk2 > D + 2 * U in a circumference direction (see annotated Figure 1 below), and
wherein with proper use, the at least one damping body (20a, 22a) is prestressed in an axial direction relative to support regions surrounding the fastening opening (26) so that with the application of force perpendicular to the axial direction, the fastening device is able to slide; the application of force is at least greater than a weight force of the fastening device (see Figure 2).

    PNG
    media_image1.png
    255
    763
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Niwa

    PNG
    media_image2.png
    186
    497
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1 of Niwa
Regarding claim 3, Niwa discloses the sleeve (10a and/or 20a) and/or the at least one damping body (20a, 22a) is/are embodied in the shape of a collared sleeve (see Figure 1)
Regarding claim 4, Niwa discloses the damping body (20a, 22a) is composed of three separate components, namely a cylindrical damping body sleeve (12a) and two damping body rings (20a, 22a).
Regarding claim 5, Niwa discloses the damping body (20a, 22a) is composed of a collared sleeve-like damping body (210, 220) and a damping body ring (225, 226).
Regarding claim 6, Niwa discloses the rigid sleeve (10a and/or 20a) is composed of a collared sleeve part (110a, 120a) and a cover plate (14) that is attached to the collared sleeve part (see Figure 1).
Regarding claim 10, Niwa discloses the at least on damping body (20a, 22a) is composed of a plurality of damping bodies, which have different compressibilities (the damping bodies exhibiting different cross-sectional shapes, thus providing different compressibilities).
Regarding claim 11, Niwa discloses the at least one damping body is composed of a plurality of damping bodies, wherein the damping bodies (20a, 22a) have a different compressibility in an axial direction than in a radial direction (the damping bodies exhibiting different axial lengths compared to radial lengths, thus providing different compressibilities).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Niwa discloses the at least one damping body (20a, 22a) is composed of a first damping body and a second damping body, but fails to disclose the component further comprises a first slide washer positioned between a first side of the plate-like component and the first damping body, and a second slide washer positioned between a second side of the plate-like component and the second damping body.
Applicant’s arguments as to the previously applied teaching reference, JP 2014-148941 (Akaha), are persuasive.
The prior art fails to fairly show or suggest a modification to Niwa such that the component further comprises a first slide washer positioned between a first side of the plate-like component and the first damping body, and a second slide washer positioned between a second side of the plate-like component and the second damping body.
US 2,212,142 (Austin) teaches first and second washers (35 or 36), but these washers do not allow for the sliding  of the fastening device as required by amended claim 1, and as such, teach away from the intended structure of Niwa.

Response to Arguments
Applicant’s amendments filed December 18, 2020 with respect to the previous drawing, abstract, and claim objections have been fully considered and are persuasive.  These objections have been withdrawn. 
Applicant's arguments filed have been fully considered but they are not persuasive. On pages 8 and 9, Applicant asserts Niwa fails to disclose the limitations previously set forth in claim 2. Namely, the ability of the fastening device to slide given an application of force. The Examiner respectfully disagrees and notes that the assembly of Niwa is a floating washer assembly, and by definition, has the ability to slide. Applicant’s attention is directed to annotated Figure 2 above which points out the clearance provided to allow the fastening device to slide within an opening. On page 9, Applicant further asserts Niwa fails to disclose the amended limitation of claim 4. The Examiner respectfully disagrees and directs Applicant’s attention to the rejection of claim 4 above which utilizes a new interpretation of the claim, given the amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 8, 2021